TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 8, 2021



                                      NO. 03-20-00429-CV


                                   David F. Henges, Appellant

                                                 v.

                 Leslie Henges Dolliver, Limited Guardian of the Person and
                   Full Guardian of the Estate for David Henges, Appellee




           APPEAL FROM PROBATE COURT NO. 1 OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
                  AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the order signed by the trial court on May 27, 2020, appointing a

permanent guardian for appellant. Having reviewed the record and the parties’ arguments, the

Court holds that there was no reversible error in the order. Therefore, the Court affirms the trial

court’s guardianship order. Appellant shall pay all costs relating to this appeal, both in this Court

and in the court below.